Case: 17-1555    Document: 82     Page: 1   Filed: 08/17/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

       BENNETT REGULATOR GUARDS, INC.,
                  Appellant

                             v.

                ATLANTA GAS LIGHT CO.,
                      Cross-Appellant
                  ______________________

                   2017-1555, 2017-1626
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2015-
 00826.
                 ______________________

                 Decided: August 17, 2020
                  ______________________

      WAYNE D. PORTER, JR., Law Offices of Wayne D. Porter,
 Jr., Independence, OH, for appellant.

     HOLMES J. HAWKINS, III, King & Spalding, LLP, At-
 lanta, GA, for cross-appellant.  Also represented by
 RUSSELL E. BLYTHE.
                ______________________
Case: 17-1555      Document: 82    Page: 2    Filed: 08/17/2020




 2          BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




     Before LOURIE, CLEVENGER, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     Bennett Regulator Guards, Inc. appeals the Patent
 Trial and Appeal Board’s final written decision holding all
 claims of U.S. Patent No. 5,810,029 unpatentable on antic-
 ipation and obviousness grounds, along with the Board’s
 subsequent order sanctioning petitioner Atlanta Gas Light
 Company. Bennett specifically challenges the Board’s
 claim constructions, its compliance with the Administra-
 tive Procedure Act, and the adequacy of its sanctions
 award. Atlanta Gas cross-appeals, seeking to overturn the
 sanctions award.
     This case returns to us following the Supreme Court’s
 decision in Thryv, Inc. v. Click-To-Call Technologies, LP,
 140 S. Ct. 1367 (2020). Our original decision in this case
 vacated the Board’s final written decision without reaching
 the merits of the Board’s unpatentability determinations
 because we concluded that “the Board exceeded its author-
 ity and contravened § 315(b)’s time bar when it instituted
 Atlanta Gas’s petition.” Bennett Reg. Guards, Inc. v. At-
 lanta Gas Light Co., 905 F.3d 1311, 1313 (Fed. Cir. 2018).
 The Supreme Court vacated our original decision and re-
 manded for further consideration in light of Thryv. Atlanta
 Gas Light Co. v. Bennett Reg. Guards, Inc., No. 18-999,
 2020 WL 1978924 (U.S. Apr. 27, 2020).
     Because Thryv precludes our review of the Board’s “ap-
 plication of § 315(b)’s time limit,” 140 S. Ct. at 1370, we
 now reach Bennett’s challenge to the merits of the Board’s
 final written decision. For the reasons that follow, we af-
 firm the Board’s determination that claims 1–8 of the
 ’029 patent are unpatentable for anticipation and obvious-
 ness. And, as in our original decision, we decline to review
 the Board’s nonfinal sanctions order and instead remand
 to the Board to quantify its sanctions award.
Case: 17-1555     Document: 82      Page: 3   Filed: 08/17/2020




 BENNETT REG. GUARDS, INC.   v. ATLANTA GAS LIGHT CO.        3



                        BACKGROUND
                               I
      The ’029 patent relates to natural gas distribution, spe-
 cifically the pressure regulator valves that reduce the pres-
 sure of natural gas “from the relatively high level used in a
 distribution system to the relatively low pressure level
 used in a customer’s building.” ’029 patent col. 1 ll. 5–9.
 The invention of the ’029 patent seeks to prevent these
 valves from failing due to ice formation. Id. at col. 1
 ll. 10–12. The disclosed “ice preventing device” includes a
 skirt that connects to and surrounds the vent tube of a
 pressure regulator valve. Id. at Abstract. The skirt in-
 cludes a baffle that prevents rain or freezing rain from
 splashing upwardly into the passage of the vent tube of the
 pressure regulator valve. Id.
     The ’029 patent, now expired, includes eight claims.
 Claim 1 is illustrative:
     1. A skirt assembly for reducing ice formation at
     an outlet vent tube from the atmospheric pressure
     chamber of a diaphragm-type gas pressure regula-
     tor, comprising:
     a skirt receiver adapted to be operatively connected
     to said vent tube;
     a skirt member defining an interior space and hav-
     ing an upper end opening connecting said vent tube
     to said interior space and an outwardly flared lower
     end with an area substantially greater than the
     area of said upper end opening, said skirt member
     being operatively connected to said skirt receiver
     means; and
     baffle means located in said interior space to under-
     lie said upper end opening and being spaced from
     the interior walls of said skirt to permit gas flow
     therearound;
Case: 17-1555     Document: 82      Page: 4    Filed: 08/17/2020




 4        BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




     whereby ice formation tending to block said vent
     tube is inhibited.
 Id. at col. 4 ll. 42–57 (emphases added to disputed claim
 terms). Independent claim 5 similarly recites a “skirt
 member” and “baffle means,” but further recites a “valve
 means” and a “skirt receiver means.” Id. at col. 4
 l. 64 – col. 6 l. 8. The dependent claims further specify that
 the skirt member is formed of “a molded plastic material”
 (claims 2 and 6) that may be “electrically conductive plas-
 tic” (claims 3 and 7), and that the lower end opening of the
 device may be covered by “a screen element” (claims 4
 and 8). Id. at col. 4 ll. 58–63, col. 6 ll. 9–14.
                               II
     Atlanta Gas petitioned for inter partes review of all
 claims of the ’029 patent. Atlanta Gas asserted that claims
 1 and 5 are anticipated by Peterson ’087, 1 and that all of
 the claims of the ’029 patent would have been obvious over
 various combinations of Peterson ’087 and Peterson ’573, 2
 Ferguson, 3 Ohmae, 4 and the prior art described in the
 ’029 patent. The Board agreed, holding the challenged
 claims unpatentable on all grounds. See generally Atlanta
 Gas Light Co. v. Bennett Reg. Guards, Inc.,
 No. IPR2015-00826, 2016 WL 8969209 (P.T.A.B. Aug. 19,
 2016) (Decision).
     On July 1, 2016—after the oral hearing but before the
 Board’s final written decision issued—the parent entity of
 Atlanta Gas, AGL Resources, Inc., merged with a wholly
 owned subsidiary of Southern Company, the owner of sev-
 eral electric and gas utilities located across multiple states.
 On July 11, 2016, the surviving AGL Resources entity was


     1   U.S. Patent No. 2,620,087.
     2   U.S. Patent No. 3,012,573.
     3   U.S. Patent No. 3,985,157.
     4   U.S. Patent No. 4,957,660.
Case: 17-1555    Document: 82       Page: 5   Filed: 08/17/2020




 BENNETT REG. GUARDS, INC.   v. ATLANTA GAS LIGHT CO.       5



 renamed Southern Company Gas. Atlanta Gas did not no-
 tify the Board of these events.
     After the Board’s final written decision issued, Bennett
 sought to terminate the IPR based on the failure of Atlanta
 Gas to timely update its mandatory notices to identify
 Southern Co. and Southern Co. Gas as real parties in in-
 terest. Following a conference call with the parties, the
 Board rejected Bennett’s requested termination, but or-
 dered Atlanta Gas to update its notices and allowed Ben-
 nett to file a motion for sanctions. Shortly thereafter,
 Atlanta Gas filed a notice identifying Southern Co. Gas as
 “not a new entity but rather a name change.” J.A. 306–07.
 Atlanta Gas also identified Southern Co. “out of an abun-
 dance of caution.” J.A. 307. Bennett then moved for sanc-
 tions, which Atlanta Gas opposed.
     Addressing the sanctions motion, the Board found that
 Southern Co. Gas was a real party in interest, at least be-
 cause its predecessor (AGL Resources) was. The Board fur-
 ther found that Southern Co. was also a real party in
 interest based on Atlanta Gas’s identification of Southern
 Co. as a real party in interest in its updated notices. After
 finding that Bennett was harmed by Atlanta Gas’s nondis-
 closure, 5 the Board awarded Bennett its costs and fees in-
 curred between the final written decision and the sanctions
 decision, but again declined to terminate the IPR and ex-
 punge the final written decision as Bennett had further


     5   Notably, one member of the three-judge panel was
 obliged to recuse himself after Atlanta Gas identified
 Southern Co. as a real party in interest, and a new judge
 was added to the panel. The Board found that there was
 no risk of injustice to the parties, however, because the fi-
 nal written decision issued before the Board was made
 aware of the merger. Nevertheless, the reconstituted panel
 “considered the Final Written Decision anew and expressly
 adopt[ed] its findings and conclusions.” J.A. 94.
Case: 17-1555    Document: 82      Page: 6    Filed: 08/17/2020




 6        BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




 requested. The Board did not quantify the amount of the
 awarded costs and fees; it instead authorized Bennett to
 file a motion identifying and explaining the specific
 amounts requested.
     Bennett appeals the Board’s final written decision and
 sanctions order. Atlanta Gas cross-appeals the sanctions
 order.     We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                         DISCUSSION
     On appeal, Bennett challenges the final written deci-
 sion based on the Board’s claim constructions and the
 Board’s compliance with the Administrative Procedure Act.
 Both parties challenge the sanctions award. We address
 each issue in turn.
                               I
      We begin with Bennett’s claim construction challenge.
 We review de novo the Board’s ultimate claim construc-
 tions and any supporting determinations based on intrinsic
 evidence. Personalized Media Commc’ns, LLC v. Apple
 Inc., 952 F.3d 1336, 1339 (Fed. Cir. 2020) (citing Knowles
 Elecs. LLC v. Cirrus Logic, Inc., 883 F.3d 1358, 1361–62
 (Fed. Cir. 2018)). We review any subsidiary factual find-
 ings based on extrinsic evidence for substantial evidence.
 Id. (citing Knowles, 883 F.3d at 1362). Because the ’029 pa-
 tent is expired, the Phillips standard applies to the Board’s
 constructions. Apple Inc. v. Andrea Elecs. Corp., 949 F.3d
 697, 707 (Fed. Cir. 2020) (citing In re CSB-Sys. Int’l, Inc.,
 832 F.3d 1335, 1342 (Fed. Cir. 2016)).
     On appeal, Bennett challenges the constructions of no
 fewer than ten claim terms. The essential issue, however,
 is whether the challenged claims are properly limited to a
 high-pressure, internally relieved regulator. For the fol-
 lowing reasons, we agree with the Board that the ’029 pa-
 tent does not limit the scope of the invention, and by
 extension the claim terms at issue, to that particular type
Case: 17-1555     Document: 82      Page: 7    Filed: 08/17/2020




 BENNETT REG. GUARDS, INC.   v. ATLANTA GAS LIGHT CO.         7



 of regulator. We also conclude that the Board reasonably
 declined to credit Bennett’s proffered testimony, which at
 most establishes that the ’029 patent uses a particular kind
 of regulator as an example.
      Bennett contends that the Board was obligated to con-
 strue the claim terms narrowly in order to preserve the va-
 lidity of the challenged claims because the ’029 patent is
 expired, and the challenged claims may no longer be
 amended. We disagree. Claims are construed to preserve
 validity only if, “after applying all the available tools of
 claim construction . . . the claim is still ambiguous.” Liebel-
 Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 911 (Fed. Cir.
 2004); see also Phillips v. AWH Corp., 415 F.3d 1303, 1327
 (Fed. Cir. 2005) (en banc) (“While we have acknowledged
 the maxim that claims should be construed to preserve
 their validity, we have not applied that principle broadly,
 and we have certainly not endorsed a regime in which va-
 lidity analysis is a regular component of claim construc-
 tion.” (citation omitted)). Bennett also relies on Athletic
 Alternatives, Inc. v. Prince Manufacturing, Inc., 73 F.3d
 1573, 1581 (Fed. Cir. 1996), for the proposition that, given
 “an equal choice between a broader and a narrower mean-
 ing . . . the notice function of the claim [is] best served by
 adopting the narrower meaning.” That case, however, does
 not disturb the general rule that “[c]laim terms should be
 given their plain and ordinary meaning to one of skill in
 the art at the relevant time and cannot be rewritten by the
 courts to save their validity.” Hill-Rom Servs., Inc.
 v. Stryker Corp., 755 F.3d 1367, 1374 (Fed. Cir. 2014).
 With these principles in mind, we turn to the specific con-
 structions at issue.
                               A
     To start, Bennett identifies no ambiguity in the claim
 terms “diaphragm-type gas pressure regulator,” “outside
 gas pressure regulator,” and “valve means” that would sup-
 port adopting its narrower constructions. With regard to
Case: 17-1555     Document: 82     Page: 8    Filed: 08/17/2020




 8        BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




 the means-plus-function term “valve means,” Bennett as-
 serts that the Board erred by identifying the corresponding
 structure as “a conventional diaphragm-type gas pressure
 regulator,” which encompasses both internally relieved
 and non-relieved regulators. Appellant’s Br. 37–38 (quot-
 ing Decision, 2016 WL 8969209, at *10). But as the Board
 correctly found, the ’029 patent does not limit “valve
 means” to a particular type of regulator. See, e.g., ’029 pa-
 tent Abstract (describing invention as “for use with an out-
 side gas pressure regulator”), id. at col. 2 ll. 52–62
 (describing Figs. 1–4 as illustrating “a typical gas pressure
 regulator valve . . . with which the device of the present in-
 vention may be used”). So too with “diaphragm-type gas
 pressure regulator” and “outside gas pressure regulator,”
 which Bennett does not argue separately.
     Bennett insists that “substantial intrinsic and extrin-
 sic evidence” shows that the ’029 patent “disclosed and
 claimed only a Fisher S254 high pressure, internally re-
 lieved regulator located outdoors.” Appellant’s Br. 40–41.
 According to Bennett, “valve means” must therefore be con-
 strued to include the restrictions “high pressure,” “inter-
 nally relieved,” and “located outdoors.” Id. at 40. We agree
 with the Board that the intrinsic record does not support
 Bennett’s proposed constructions. As an initial matter, the
 fact that some of these limitations, like “high pressure” and
 “outside,” are found in other sections of claim 5 does not
 suggest that “valve means” should also be so limited. The
 ’029 patent, furthermore, does not even reference a Fisher
 regulator, much less the specific, internally relieved Fisher
 S254 regulator that Bennett asks us to incorporate into the
 claims. Indeed, Bennett admits as much on reply. See Ap-
 pellant’s Reply Br. 34 (“The [’]029 patent does not refer to
 the disclosed regulator by name, nor does it incorporate all
 information from Fisher product literature.”).
     Undeterred by the intrinsic record, Bennett points to
 its proffered testimony that an ordinarily skilled artisan
 would have understood the ’029 patent to describe a Fisher
Case: 17-1555     Document: 82      Page: 9   Filed: 08/17/2020




 BENNETT REG. GUARDS, INC.   v. ATLANTA GAS LIGHT CO.        9



 regulator—testimony that Bennett claims the Board cred-
 ited. But the Board did not credit this testimony. Instead,
 the Board explained that, even if it credited Bennett’s prof-
 fered testimony, it “[a]t best” suggests that the ’029 patent
 uses the Fisher regulator as a nonlimiting example. Deci-
 sion, 2016 WL 8969209, at *12. Bennett’s suggestion that
 “trustworthy extrinsic evidence” may be preferred over in-
 trinsic evidence for claim construction purposes, further-
 more, is incorrect as a matter of law. Appellant’s Reply
 Br. 31–32 (citing pre-Phillips cases); see also Phillips,
 415 F.3d at 1317, 1324 (explaining that extrinsic evidence
 is “less significant than the intrinsic record” and that ex-
 trinsic evidence cannot “contradict claim meaning that is
 unambiguous in light of the intrinsic evidence” (citations
 omitted)). In any event, the Board was not required to ac-
 cept conclusory and unsupported assertions that an ordi-
 narily skilled artisan would have understood the disclosed
 regulator to be a specific Fisher model. See, e.g., J.A. 540
 ¶ 46 (named inventor declaring without support that “[o]ne
 skilled in the art would recognize that the gas regulator
 illustrated and described in the [’]029 patent . . . is an in-
 ternally relieved Fisher S254 regulator”); see also Phillips,
 415 F.3d at 1318 (“[C]onclusory, unsupported assertions by
 experts as to the definition of a claim term are not useful
 to a court.”); TQ Delta, LLC v. Cisco Sys., Inc., 942 F.3d
 1352, 1358 (Fed. Cir. 2019) (“Conclusory expert testimony
 does not qualify as substantial evidence.” (citations omit-
 ted)). Accordingly, we hold that the Board correctly de-
 clined to adopt Bennett’s proposed narrowing constructions
 of “diaphragm-type gas pressure regulator,” “outside gas
 pressure regulator,” and “valve means.”
                               B
      Bennett also seeks a narrowing construction of “baffle
 means.” In particular, Bennett contends that the Board
 erred by not requiring “substantial space” between the baf-
 fle and the skirt to “permit high pressure gas to flow.” Ap-
 pellant’s Br. 42–44. Bennett bases this assertion on the
Case: 17-1555     Document: 82      Page: 10     Filed: 08/17/2020




 10        BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




 specification’s description of the baffle-skirt space as “sub-
 stantial.” Id. at 43 (citing ’029 patent col. 4 ll. 5–8). Ben-
 nett also relies on its proffered testimony that the
 ’029 patent describes a high-pressure, internally relieved
 regulator, in that such a regulator would require “substan-
 tial space . . . to permit high pressure gas to flow . . . out of
 the skirt.” Id.
     As with Bennett’s earlier claim construction argu-
 ments, however, the intrinsic record does not support im-
 porting the narrowing limitations that Bennett seeks.
 Though the ’029 patent does state that the baffle-skirt
 space is “substantial,” ’029 patent col. 4 ll. 5–8, the claims
 only require that the baffle be “spaced from the interior
 walls of said skirt to permit gas flow therearound,” id.
 at col. 4 ll. 53–55 (claim 1), col. 6 ll. 4–6 (claim 5). Neither
 the specification nor the claims require a baffle-skirt gap of
 any particular size. Bennett’s further contention that the
 reexamination history of the ’029 patent shows that the Pa-
 tent Office understood “small baffle-skirt space[s]” to be ex-
 cluded from the scope of the claims is unavailing.
 Appellant’s Br. 44. The reexamination record includes no
 substantive discussion of the “small baffle-skirt space” ex-
 cept for Bennett’s own assertion that the “baffle” of the
 prior art extends “into the side wall”—i.e., the prior art has
 no space. J.A. 641–42. No inference about the size of the
 spacing in Bennett’s device logically follows. Accordingly,
 we discern no error in the Board’s construction of the “baf-
 fle means” term.
                                C
     As to the claim terms “outlet vent tube,” “vent tube,”
 “outlet vent means,” and “vent means,” Bennett argues
 that the Board erred by failing to require a vent tube with
 a sufficiently large diameter and a downwardly facing end
 portion. Once again, the intrinsic record does not support
 incorporating Bennett’s narrowing limitations. The plain
 claim language does not define the size of the tube or
Case: 17-1555    Document: 82      Page: 11     Filed: 08/17/2020




 BENNETT REG. GUARDS, INC.   v. ATLANTA GAS LIGHT CO.        11



 specify a particular orientation. The specification discloses
 that the vent opening is “small.” ’029 patent col. 1
 ll. 40–44. And though the patent shows a downward facing
 tube, it does not limit the orientation of the tube. See, e.g.,
 id. at col. 1 ll. 55–56 (“the vent in the diaphragm housing
 is usually protected by a section of tubing (vent tube) that
 faces downwardly” (emphasis added)). The Board also
 credited evidence presented by Atlanta Gas showing that
 tubes with other orientations were known in the art, a find-
 ing that is supported by substantial evidence. We find no
 reversible error in the Board’s construction of these claim
 terms.
                               D
     Finally, Bennett argues that the Board erred by failing
 to construe the “high pressure gas source” and “low pres-
 sure gas line” terms to require the specific pressures that
 Bennett proposed—e.g., from about 2–3 psi to about 125 psi
 for a high-pressure gas source. Instead, the Board con-
 strued the pair as relative terms, “such that the ‘high pres-
 sure gas source’ delivers gas at a pressure higher than a
 pressure at the ‘low pressure gas line.’” Decision, 2016 WL
 8969209, at *12. We agree with the Board’s construction.
 The ’029 patent does not disclose Bennett’s proposed val-
 ues, and in any event, the specification does not suggest
 that any of the disclosed pressures are limiting. See
 ’029 patent col. 1 ll. 15–16 (noting high pressure “around
 80 psi” and low pressure “around 0.4 psi”); see also id.
 at col. 3 ll. 1–8 (again noting high pressure “around
 80 psi”). Bennett’s extrinsic evidence, which includes the
 operating pressure ranges for the Fisher S254 regulator,
 does not compel a different result for the same reasons dis-
 cussed above.
      In sum, Bennett has failed to establish any intrinsic
 evidence for its narrowing constructions, and the Board
 reasonably declined to credit Bennett’s extrinsic evidence
 for the same. Based on the intrinsic evidence of record, we
Case: 17-1555     Document: 82       Page: 12   Filed: 08/17/2020




 12        BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




 agree with the Board’s interpretation of these terms. We
 therefore affirm the Board’s constructions of the disputed
 claim terms.
                                II
      Next, Bennett alleges a litany of APA violations by the
 Board. We review the Board’s decisions for compliance
 with the APA, which requires the Board to “make the nec-
 essary findings and have an adequate ‘evidentiary basis for
 its findings,’” and further requires that the Board “examine
 the relevant data and articulate a satisfactory explanation
 for its action including a rational connection between the
 facts found and the choice made.” In re NuVasive, Inc.,
 842 F.3d 1376, 1382 (Fed. Cir. 2016) (first quoting In re
 Lee, 277 F.3d 1338, 1344 (Fed. Cir. 2002); then quoting Mo-
 tor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
 463 U.S. 29, 43 (1983)). “[W]e do not require perfect expla-
 nations,” however, and “we will uphold a decision of less
 than ideal clarity if the agency’s path may reasonably be
 discerned.” Id. at 1382–83 (quoting Bowman Transp., Inc.
 v. Ark.-Best Freight Sys., Inc., 419 U.S. 281, 286 (1974)).
      Bennett specifically contends that the Board failed to
 fulfill the requirements of the APA because it: (1) held that
 Peterson ’087 disclosed a vent that relieved both gas and
 air “without discussing Bennett’s evidence”; (2) “did not an-
 alyze Bennett’s evidence” that an outlet vent tube must
 have a large diameter “in order to accommodate the dis-
 charge of high pressure gas”; (3) “did not . . . discuss the ev-
 idence or arguments” regarding the necessary size of the
 baffle-skirt gap in the claimed invention; and (4) “did not
 discuss,” particularly with regard to dependent claims 3
 and 7, why one skilled in the art would use electrically con-
 ductive plastic (as disclosed by Ohmae) “to solve the fire
Case: 17-1555    Document: 82      Page: 13    Filed: 08/17/2020




 BENNETT REG. GUARDS, INC.   v. ATLANTA GAS LIGHT CO.       13



 and explosion problem . . . instead of using some other tech-
 nique.” Appellant’s Br. 48–51. 6
     We are not persuaded by Bennett’s APA arguments.
 For the reasons that follow, we conclude that the Board ad-
 equately explained and supported its findings in view of
 the APA and our case law.
      Bennett asserts that “a critical issue was whether Pe-
 terson [’087] disclosed an air vent for a non-relieved regu-
 lator.” Appellant’s Br. 49. The Board discussed that issue
 and credited Atlanta Gas’s evidence that Peterson ’087’s
 vent 20 may be a “relief vent,” and that a person of ordinary
 skill in the art would have understood a “relief vent” to vent
 gas. Decision, 2016 WL 8969209, at *13. In doing so, the
 Board expressly acknowledged Bennett’s argument that
 Peterson ’087 does not mention discharging gas through
 vent 20, and the Board explained that it was not persuaded
 by that argument. Id. (quoting J.A. 276). Bennett based
 its argument solely on the declaration of Gregory A. Ben-
 nett, a named inventor on the ’029 patent, who testified
 without support that Peterson ’087 uses “breather” and “re-
 lief vent” synonymously. See J.A. 276; J.A. 543 ¶ 61. The
 Board did not specifically discuss that particular testimo-
 nial evidence supporting Bennett’s argument, but the
 Board did explain that it found Bennett’s argument unper-
 suasive when it credited Atlanta Gas’s evidence. That is


     6   On reply, Bennett adds that the Board also failed
 to adequately consider its evidence and argument regard-
 ing secondary considerations.       See Appellant’s Reply
 Br. 42. Bennett did not present this argument in its open-
 ing brief, and it is therefore waived. SmithKline Beecham
 Corp. v. Apotex Corp., 439 F.3d 1312, 1319 (Fed. Cir. 2006)
 (“Our law is well established that arguments not raised in
 the opening brief are waived.” (citing Cross Med. Prods.,
 Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293,
 1320–21 n.3 (Fed. Cir. 2005))).
Case: 17-1555    Document: 82      Page: 14    Filed: 08/17/2020




 14       BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




 enough. The Board need not expressly discuss every single
 bit of evidence proffered by the parties, so long as we can
 reasonably discern its path. See NuVasive, 842 F.3d
 at 1382–83; see also Paice LLC v. Ford Motor Co., 881 F.3d
 894, 905 (Fed. Cir. 2018) (affirming where the Board’s ob-
 viousness determinations “flow[ed] directly from its rejec-
 tion of [patent owner’s] arguments” and where its analysis
 was “commensurate with [patent owner’s] arguments”).
 We can do so here.
      Bennett also alleges that the Board failed to analyze its
 evidence that an outlet vent tube must have a large diam-
 eter. Here too, the Board noted Bennett’s argument, but
 deemed it “unpersuasive” as both not in accordance with
 the proper construction of “outlet vent tube” and “outlet
 vent means,” and in conflict with the ’029 patent itself. De-
 cision, 2016 WL 8969209, at *13. Because the Board cor-
 rectly found that the claims do not require an internally
 relieved regulator, its statement that Bennett’s arguments
 are unpersuasive because they “rely on features that we do
 not find are required by the claims in accordance with the
 claim construction” is sufficient. Id. Furthermore, we
 agree with the Board that Bennett’s position conflicts with
 the ’029 patent itself, which describes “a small vent open-
 ing 30.” ’029 patent col. 3 ll. 28–31 (emphasis added). On
 appeal, Bennett now contends that vent 30 and vent 31 are
 different and serve different purposes, but the ’029 patent
 specifically explains that vent tube 31 extends from open-
 ing 30. Id. at col. 3 ll. 31–34. We discern no APA violation
 here.
      Bennett similarly argues that the Board failed to dis-
 cuss its evidence that the baffle-skirt gap of Peterson ’087
 “proves that Peterson’s device was intended to vent only
 air.” Appellant’s Br. 49. But as the Board explained, the
 claims—which, as discussed above, are not limited to an
 internally relieved regulator—do not require “‘substantial’
 space” to vent “‘high pressure’ gas.” Decision, 2016 WL
 8969209, at *13. Once again, the Board acknowledged
Case: 17-1555    Document: 82      Page: 15    Filed: 08/17/2020




 BENNETT REG. GUARDS, INC.   v. ATLANTA GAS LIGHT CO.       15



 Bennett’s contrary argument, but did not agree. We find
 the Board’s explanation sufficient.
     Bennett also argues that the Board failed to address its
 evidence and argument that an ordinarily skilled artisan
 would not have been motivated to increase the size of the
 Peterson ’087 baffle-skirt gap, and therefore would not
 have combined Peterson ’087 with the internally relieved
 regulator of the admitted prior art. Bennett cites no sup-
 porting evidence for this argument, however. Indeed, Ben-
 nett admitted in its patent owner response that the prior
 art described in the ’029 patent is not limited to an inter-
 nally relieved regulator. J.A. 296 (“[O]ne skilled in the art
 at the time of the invention relying only on [the admitted
 prior art] . . . would not have known whether the disclosed
 regulator was internally relieved or non-relieved.”).
      Lastly, Bennett contends that the Board failed to ex-
 plain a motivation to use Ohmae’s anti-static, conductive
 plastic in the proposed combination. We disagree. The
 Board credited Atlanta Gas’s reasoning that Ohmae relates
 to an electrically conductive plastic molding, and that an
 ordinarily skilled artisan would have had a reason to com-
 bine Ohmae’s teaching with the teachings of Peterson ’087
 and Ferguson. As the Board explained, such a person
 would have understood “the benefits of an antistatic mate-
 rial as the molded plastic for the skirt assembly, including
 reducing the likelihood of fire and explosions.” Decision,
 2016 WL 8969209, at *16 (quoting J.A. 162). The Board
 also relied on Mr. Bennett’s testimony that “at the time of
 invention, ‘static electricity was a big issue,’ but that con-
 cern has since ‘faded away,’” as confirmation that there was
 industry motivation to use antistatic material. Id. at *17
 (quoting J.A. 1138). Bennett argues that the Board erred
 by considering Mr. Bennett’s testimony because “whether
 the industry no longer has a concern . . . has nothing to do
 with how [Mr.] Bennett solved it in the first instance and
 whether such solution would have been obvious.” Appel-
 lant’s Br. 50–51. But Bennett misreads the Board’s
Case: 17-1555    Document: 82       Page: 16   Filed: 08/17/2020




 16       BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




 decision. The Board considered Mr. Bennett’s testimony
 only for the point that static electricity had been a concern,
 which suggests that a person of ordinary skill in the art
 would have been motivated to make the combination. Ben-
 nett also alleges that none of the references discuss pre-
 venting fires and explosions, but as Atlanta Gas correctly
 responds, a motivation to combine need not be stated in the
 references themselves. See KSR Int’l Co. v. Teleflex Inc.,
 550 U.S. 398, 419–20 (2007).
     For these reasons, we conclude that the Board’s ra-
 tionale is reasonably ascertainable and is supported by
 substantial evidence. Accordingly, we affirm.
                              III
     Finally, we address the parties’ challenges to the
 Board’s sanctions order. We review the Board’s award of
 sanctions for an abuse of discretion. Cf. Midwestern Pet
 Foods, Inc. v. Societe des Produits Nestle S.A., 685 F.3d
 1046, 1051 (Fed. Cir. 2012) (applying abuse of discretion
 standard to Trademark Trial and Appeal Board’s sanctions
 award); Woods v. Tsuchiya, 754 F.2d 1571, 1582 (Fed. Cir.
 1985) (noting that award of sanctions falls within the
 Board of Interference’s discretion).
     Bennett asserts that the Board properly awarded mon-
 etary sanctions but erred by failing to terminate the IPR,
 see Appellant’s Br. 27–35, while Atlanta Gas urges that the
 Board erred by awarding sanctions at all, see Cross-Appel-
 lant’s Br. 70–86. We do not resolve the sanctions question,
 however, because we lack jurisdiction to review the Board’s
 unquantified, and thus non-final, order.
     We have exclusive jurisdiction to review the Board’s fi-
 nal decisions. See 28 U.S.C. § 1295(a)(4)(A). But our juris-
 diction extends only to final decisions.        See In re
 Arunachalam, 824 F.3d 987, 988 (Fed. Cir. 2016) (reading
 § 1295(a)(4) “to incorporate a finality requirement” (quot-
 ing Loughlin v. Ling, 684 F.3d 1289, 1292 (Fed. Cir.
Case: 17-1555    Document: 82      Page: 17     Filed: 08/17/2020




 BENNETT REG. GUARDS, INC.   v. ATLANTA GAS LIGHT CO.        17



 2012))). Because the Board has not yet quantified its sanc-
 tions award, the award remains non-final and unappeala-
 ble. See Special Devices, Inc. v. OEA, Inc., 269 F.3d 1340,
 1343 (Fed. Cir. 2001) (holding unquantified award of attor-
 ney fees is not a final decision); View Eng’g, Inc. v. Robotic
 Vision Sys., Inc., 115 F.3d 962, 964 (Fed. Cir. 1997) (“[A]
 district court decision imposing Rule 11 sanctions is not fi-
 nal, and hence not appealable, until the amount of the
 sanction has been decided . . . .”).
      In rare cases, we exercise pendent jurisdiction to decide
 an issue not otherwise subject to review. We extend pen-
 dent jurisdiction only reluctantly, and only to issues “inex-
 tricably intertwined” with or necessary to resolution of
 issues already before the court. See Swint v. Chambers
 Cnty. Comm’n, 514 U.S. 35, 51 (1995) (providing standard
 for exercise of pendent jurisdiction). “[T]he circuits, includ-
 ing this one, are in general agreement that an unquantified
 award . . . does not usually warrant the exercise of pendent
 jurisdiction,” and we hold the exercise of pendent jurisdic-
 tion is not warranted here. Orenshteyn v. Citrix Sys., Inc.,
 691 F.3d 1356, 1360 (Fed. Cir. 2012). The parties’ merits
 disputes ask whether the art identified by Atlanta Gas an-
 ticipates or renders obvious Bennett’s properly construed
 claims. In contrast, the parties’ challenges to the Board’s
 sanctions order implicate the Board’s power to issue sanc-
 tions and to accept late filings, 37 C.F.R. §§ 42.5, 42.12, and
 ask us to examine whether the Board erred by identifying
 Atlanta Gas’s parent company as a real party in interest
 under 35 U.S.C. § 312(a)(2) and 37 C.F.R. § 42.8(b)(1). As
 in Orenshteyn, “the finding of invalidity and the sanctions
 in the present case have different legal bases requiring dif-
 ferent legal analyses.” 691 F.3d at 1360.
     Atlanta Gas suggested at oral argument that the
 Board’s denial of Bennett’s requested remedy—termina-
 tion—was a final decision subject to appeal, and that we
 should exercise pendent jurisdiction over the Board’s re-
 lated decision to award a monetary sanction, even though
Case: 17-1555     Document: 82    Page: 18    Filed: 08/17/2020




 18        BENNETT REG. GUARDS, INC. v. ATLANTA GAS LIGHT CO.




 the amount of that sanction remains undetermined. See
 Oral      Arg.      at    15:20–16:55,       http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=2017-1555.mp3.
 We disagree. Atlanta Gas’s formulation requires us to ar-
 bitrarily divide the Board’s sanctions order into two deci-
 sions—one relating to termination and one relating to a
 monetary award. We instead treat the Board’s order as a
 single decision addressing Bennett’s entire motion for sanc-
 tions, which requested both termination and compensatory
 sanctions. See J.A. 318. This comports with the Board’s
 discussion, see J.A. 92–93, and preserves judicial resources
 by confining all sanctions issues to a single appeal.
     Accordingly, we decline to exercise pendent jurisdiction
 over the Board’s sanctions order, and we remand to the
 Board. On remand, the Board may, at its discretion, fur-
 ther consider its order given the outcome of this appeal.
 But until the Board quantifies any sanctions, we will not
 review its decision granting them.
                        CONCLUSION
    We have considered the parties’ other arguments, and
 we do not find them persuasive. For the foregoing reasons,
 we affirm the Board’s unpatentability determinations and
 remand for the Board to quantify any sanctions.
         AFFIRMED-IN-PART AND REMANDED
                            COSTS
      No costs.